DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the biasing member must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 12-13 are objected to because of the following informalities: 
In claim 12, line 2, “biasing member” should read --fixed core--.
In claim 13, line 2, “biasing member” should read --fixed core--.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, lines 2-4, the claim states, “to prevent the lock lever, when the lock lever is in said locking position and when the further keeper is in said door-locking position, from being moved in said second direction.” It is unclear how the lock lever would need to be prevented from moving in said second direction when the lock lever is only able to move in the third direction. The examiners interpretation of each direction is included below in annotated figure 1 for reference. Revision is required to provide clarity to the claim.
	In claim 8, line 2, the claim states, “the lock lever bearing against the first side surface in said second direction.”  In lines 4-5 the claim states “the lock lever bearing against the second side surface in the direction opposite to said second direction.”  It is unclear what is “in said second direction” if it is a surface bearing against another surface. The examiners interpretation of each direction is included below in annotated figure 1 for reference.  Revision is required to provide clarity to the claim.

	Claims 10-13 are rejected for being dependent upon a rejected base claim.  

    PNG
    media_image1.png
    808
    834
    media_image1.png
    Greyscale

Annotated Figure 1

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-10, 12, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peabody (US 8047585 B1).
Regarding claim 1, Peabody teaches an electric strike having a bolt cavity arranged to receive a bolt of a door lock, the electric strike comprising: a strike frame (18); a keeper (22) mounted on the strike frame, the keeper forming a first side wall of said bolt cavity and being arranged to pivot about a first pivot axis (annotated fig. 2) extending in a first direction, between a door-locking position (fig. 2), wherein the keeper is arranged to retain the bolt to prevent door opening, and a door-releasing position (fig. 3), wherein the keeper is arranged to enable the bolt to exit the bolt cavity in a second direction (annotated fig. 2) substantially perpendicular to said first direction; a lock lever (26) mounted on the strike frame for locking the keeper in said door- locking position, the lock lever being arranged to move between a locking position (fig. 2), wherein the keeper, when in said door-locking position, is prevented from pivoting around the first pivot axis to said door-releasing position by the lock lever, and an unlocking position (fig. 3), wherein the keeper, when in said door-locking position, is free to pivot around the first pivot axis to said door-releasing position; and a further keeper (22) mounted on the strike frame, the further keeper forming a second side wall of said bolt cavity, the second side wall being opposite to said first side wall of the bolt cavity, the further keeper being arranged to pivot about a third pivot axis substantially parallel to said first pivot axis (annotated fig. 2), between a door-locking position (fig. 2), wherein the further keeper is arranged to retain the bolt to prevent door opening, and a door-releasing position (fig. 3), wherein the further keeper is arranged to enable the bolt to exit the bolt cavity in a direction opposite to said second direction.

    PNG
    media_image2.png
    703
    623
    media_image2.png
    Greyscale

Annotated Figure 2
Regarding claim 2, Peabody teaches the strike of Claim 1, wherein, in the door-locking position of the further keeper (fig. 2), the further keeper is prevented by said lock lever (26), in the locking position thereof (fig. 2), from pivoting around said third pivot axis (annotated fig. 2) to the door-releasing position (fig. 3), and wherein the further keeper is free to pivot around said third pivot axis to the door-releasing position in the unlocking position of the lock lever (fig. 3).
Regarding claim 5, Peabody teaches the strike of Claim 1, wherein the lock lever has a free extremity (free extremity is everything not touching spring 54) and comprises: a first interlocking element (46) located at the free extremity cooperating, when the lock lever is in said locking position 
Regarding claim 6, Peabody teaches the strike of Claim 5, wherein the keeper and the further keeper each have a free extremity (42), the second interlocking element being situated near the free extremity of the keeper and the fourth interlocking element being situated near the free extremity of the further keeper (fig. 2).
Regarding claim 7, Peabody teaches the strike of Claim 1, wherein the strike frame is provided with a bearing element (annotated fig. 2) arranged to bear against the lock lever (26) to prevent the lock lever, when the lock lever is in its locking position (fig. 2) and when the keeper and the further keeper are in their respective door-locking position (fig. 2), from being moved in said second direction when said bolt of the door lock is urged against the keeper or in a direction opposite to said second direction when said bolt of the door lock is urged against the further keeper (annotated fig. 2).
Regarding claim 8, Peabody teaches the strike of Claim 7, wherein the bearing element (annotated fig. 2) has a first side surface (annotated fig. 2) and a second side surface (annotated fig. 2), opposite to the first side surface, the lock lever bearing against the first side surface in said second direction when the door lock is urged against the keeper and the lock lever bearing against the second side surface in the direction opposite to said second direction when the door lock is urged against the further keeper (annotated fig. 2).
Regarding claim 9, Peabody teaches the strike of Claim 1, further comprising: a biasing member (54) to move the lock lever (26) to one of said locking and unlocking positions; and an electromagnet 
Regarding claim 10, Peabody teaches the strike of Claim 9, wherein the core (inside 28) is a fixed core that magnetically attracts the lock lever (26 is attracted from rest position of fig. 2 to attracted position fig. 3).
Regarding claim 12, Peabody teaches the strike of Claim 9, wherein said biasing member (54) urges the lock lever to said locking position (fig. 3) and, when said electromagnet is energized, the fixed core (28) attracts the lock lever (26) to move from said locking position (fig. 2) to said unlocking position (fig. 3).
Regarding claim 15, Peabody teaches the strike of Claim 1, wherein the keeper (22) and the further keeper (22) are symmetric to one another.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Peabody (US 8047585 B1) in view of Talpe (EP 1788169 A1).
Regarding claim 11, Peabody teaches the strike of claim 10, but does not teach wherein when the electromagnet is energized, the fixed core of the electromagnet sticks to a portion of the surface of the lock lever, while, when the electromagnet is not energized, a gap is present between the fixed core and said portion of the surface of the lock lever.
Talpe teaches a similar electric strike wherein when the electromagnet (35) is energized, the fixed core of the electromagnet sticks to a portion of the surface of the lock lever (fig. 11), while, when the electromagnet is not energized, a gap is present between the fixed core and said portion of the surface of the lock lever (fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electric strike of Peabody with the teachings in Talpe’s electric strike in order to have a gap present between the lock lever and the fixed core of the electromagnet when the electromagnet is not energized.  While Peabody does not specifically show a gap between the electromagnet and the lock lever when the electromagnet is not energized, it would be obvious to position the electromagnet in a way that a gap is visible between the electromagnet and the lock lever.  Doing so provides added security that that the lock lever will move to the locking and or unlocking position when the electromagnet is energized by pulling the lock lever to the surface of the electromagnet.  
Regarding claim 13, Peabody teaches the strike of claim 9, but does not teach wherein said biasing member urges the lock lever to said unlocking position and, when said electromagnet is energized, the fixed core attracts the lock lever to pivot from said unlocking position to said locking position.
Talpe teaches a similar electric strike wherein said biasing member (33) urges the lock lever (21) to said unlocking position (fig. 10) and, when said electromagnet (35) is energized, the fixed core attracts the lock lever (21) to pivot from said unlocking position (fig. 10) to said locking position (fig. 6).  

Regarding claim 14, Peabody teaches the strike of Claim 1, but does not teach further comprising a door stop that is mountable to the strike frame on a first side of the strike containing the keeper, which is used for a left-handed closure member on which the door lock is mounted and on a second side of the strike containing the further keeper, which is used for a right-handed closure member on which the door lock is mounted.
Talpe teaches a similar electric strike comprising a door stop (14) that is mountable to the strike frame on a first side of the strike containing the keeper (fig. 3), which is used for a left-handed closure member on which the door lock is mounted and on a second side of the strike containing the further keeper (fig. 1), which is used for a right-handed closure member on which the door lock is mounted.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the door stop of Talpe with the electric strike of Peabody.  Doing so provides an added security against being able to force the door past the back wall of the keeper by providing a larger stopping surface against the door. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Allowable Subject Matter
Claims 3, 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3 and 4 are allowable over the available prior art for specifying the lock lever is arranged to move by pivoting about a second pivot axis.  Peabody (US 8047585 B1) teaches a lock lever which is slidably movable between a locking position and an unlocking position.  It would not have been obvious to modify the invention in order for the lock lever to rotate about a pivot axis extending in said second direction as this would be rearranging Peabody’s entire invention.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                         
/KRISTINA R FULTON/               Supervisory Patent Examiner, Art Unit 3675